NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 18, 2017
                                Decided January 18, 2017

                                         Before

                      WILLIAM J. BAUER, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 16-2820

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Eastern District of Wisconsin.

      v.                                      No. 14-CR-196

DANNY K. JONES,                               C. N. Clevert, Jr.,
    Defendant-Appellant.                      Judge.

                                       ORDER

        Danny Jones helped lead a conspiracy that stole credit card numbers, used them
to purchase tickets to concerts and sporting events, and reaped the profits from reselling
the tickets to unsuspecting buyers. Jones obtained credit card numbers, directed
purchases with them, and made many fraudulent purchases himself. He pleaded guilty
to conspiracy to commit credit card fraud, 18 U.S.C. § 1029(a), (b)(2), and aggravated
identity theft, id. § 1028A. His guidelines imprisonment range for these crimes was
87 to 102 months, which included a mandatory two-year consecutive sentence for the
§ 1028A offense. The district court sentenced him to a total of 70 months’ imprisonment
to be followed by 3 years’ supervised release. Jones filed a notice of appeal, but his
appointed attorney moves to withdraw on the ground that the appeal is frivolous.
See Anders v. California, 386 U.S. 738 (1967). Jones has not accepted our invitation to
No. 16-2820                                                                            Page 2

comment on counsel’s motion. See CIR. R. 51(b). Counsel has submitted a brief that
explains the nature of the case and addresses issues that an appeal of this kind might be
expected to involve. Because the analysis in the brief appears to be thorough, we limit
our review to the subjects that counsel discusses. See United States v. Bey, 748 F.3d 774,
776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel tells us that Jones does not wish to challenge his guilty pleas and thus
appropriately forgoes discussing the voluntariness of those pleas and the adequacy of
the plea colloquy. See FED. R. CRIM. P. 11; United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

       Counsel has not identified any potential procedural error at sentencing, leaving
only the possible claim that Jones’s sentence is substantively unreasonable. But as
counsel correctly recognizes, that claim would be frivolous. The total offense level of 25
for the § 1029 conspiracy coupled with Jones’s criminal history category of II yielded a
guidelines imprisonment range of 63 to 78 months for that charge. With the mandatory,
consecutive term for identity theft, the effective range was 87 to 102 months. Jones had
cooperated, however, and on the government’s motion, see U.S.S.G. § 5K1.1, the district
court sentenced him to a total of 70 months to reward his substantial assistance. Jones’s
sentence is substantially below the guidelines range (contrary to counsel’s
characterization, granting the § 5K1.1 motion did not change Jones’s guidelines range)
and thus is presumed reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007);
United States v. Womack, 732 F.3d 745, 747 (7th Cir. 2013), as is his within-guidelines term
of 3 years’ supervised release, see United States v. Jones, 774 F.3d 399, 404 (7th Cir. 2014).
Counsel has not identified any reason to rebut those presumptions, nor have we.

       In determining the appropriate sentence, the district court addressed Jones’s
arguments in mitigation and evaluated the sentencing factors in 18 U.S.C. § 3553(a). The
court recognized that Jones had accepted responsibility for his actions and was working
to improve himself through reading and “soul searching.” But the district court also
emphasized the number of people affected by his crimes and the need to deter others
from engaging in like misconduct. The district court was particularly concerned with
ongoing criminal conduct while on pretrial release. Jones had assaulted a codefendant’s
brother (his fiancée’s son) to dissuade the codefendant from cooperating with
authorities. He had also engaged in credit card fraud for months after his arraignment,
even after being placed on location monitoring following the assault. The district judge
told Jones that he could not “come in here and expect minimal treatment when after
being charged and after being ordered by the Court to change your behavior you go out
No. 16-2820                                                                        Page 3

and you commit additional crimes identical to what has been charged.” Even so, the
district court imposed a below-guidelines sentence to account for Jones’s assistance to
authorities. See U.S.S.G. § 5K1.1. Thus, any challenge to the substantive reasonableness
of the sentence would be frivolous.

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.